Henshaw, J.,
concurring. I concur in the foregoing judgment. I also concur in the opinion of Mr. Justice McFarland, saving that I think the amendments to the charge of undue influence whereby such influence is alleged to have been exercised by Michael and Mary Curran did not add a new ground of contest. But, as the opinion points out, the evidence fails to sustain the charge of undue influence against any of the persons named.
A petition for a hearing in Bank having been filed, the following opinion was rendered thereon on the sixteenth day of July, 1897, and the petition was denied. '
The Court.
The opinion heretofore rendered is modified by striking out that part thereof which declares *281that the amendment to the written contest which charges undue influence on the part of Michael and Mary Curran was improperly allowed. On further consideration we are of the opinion that the amendment may be considered as only an amplification of the original charge on that subject. This modification, however, does not affect the judgment of reversal, for, as stated in the opinion, there was no sufficient evidence to support “ any finding of undue influence by any person.”
Hearing in Bank denied.